Case: 12-50709      Document: 00512651367         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                   No. 12-50709
                          Consolidated With No. 12-50725
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                               Summary Calendar                                 FILED
                                                                             June 3, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff - Appellee

v.

JOHN MICHAEL GUADARRAMA,

                                                 Defendant - Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-32-1
                             USDC No. 4:12-CR-33-2


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       John Michael Guadarrama appeals his convictions for conspiracy to
possess with intent to distribute cocaine and possession of a firearm by a
convicted felon. He contends that the district court denied his procedural due
process right to a mental competency evaluation prior to sentencing. He does
not allege that he was incompetent at the time of his guilty plea. Because the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50709     Document: 00512651367      Page: 2   Date Filed: 06/03/2014


                                  No. 12-50709
                                c/w No. 12-50725

Government waives its right to enforce the appeal waivers in Guadarrama’s
plea agreements, we need not decide whether the waiver provisions would bar
the instant appeal. See United States v. Story, 439 F.3d 226, 231 (5th Cir.
2006).
      Guadarrama’s written motions for a psychological evaluation and a
continuance of the sentencing hearing asserted that he “may presently be
suffering from a mental disease or defect” that required “custody for care or
treatment in a suitable facility.” The motions did not allege facts suggesting
that he was unable to understand the proceedings against him or assist in his
defense. Likewise, the presentence report (PSR) indicated that Guadarrama
suffered from bipolar disorder, anger management issues, and possibly
depression, but did not suggest that he would be unable to understand the
sentencing proceeding or assist his attorney in preparing for it.
      Guadarrama himself testified that he was taking prescription
medication for his mental illness. His responses to questions from the district
court indicated that he understood the nature of the proceedings and that he
was able to assist his attorney in his defense. For example, he affirmed having
reviewed the PSR with counsel prior to the sentencing hearing. He recalled
reviewing the factual basis for his guilty plea with the magistrate judge during
his rearraignment. He recognized that the magistrate judge’s role had been to
“[b]e a judge,” along with his own role as “[t]he defendant” who had pleaded
guilty. He also identified his attorney’s role.
      Additionally, the prosecutor described how Guadarrama participated
during several pre-trial hearings and objected during one that the potential
lawyer for a co-defendant should be disqualified because he previously
represented Guadarrama.       The prosecutor advised the district court that




                                        2
    Case: 12-50709    Document: 00512651367     Page: 3   Date Filed: 06/03/2014


                                 No. 12-50709
                               c/w No. 12-50725

Guadarrama “understands what is going on here,” though “he’s probably under
stress considering he is being sentenced today.”
      Although letters were presented to the district court describing
Guadarrama as suffering from violent outbursts and asserting that he had
been hearing voices telling him to harm others, there was no indication of
agitation or hostility in his responses to the district court’s questioning. Nor
did the defense present any prior medical opinion that Guadarrama was
unable to understand the proceedings or participate in his defense.          Cf.
Bouchillon v. Collins, 907 F.2d 589, 593 (5th Cir. 1990) (noting that not all
people suffering from mental illness are legally incompetent). On balance, the
district court was not presented with reasonable cause to doubt either
Guadarrama’s understanding of the proceedings or his ability to assist in his
defense, and the court did not abuse its discretion in denying a psychological
evaluation. See Drope v. Missouri, 420 U.S. 162, 180 (1975); United States v.
Flores-Martinez, 677 F.3d 699, 706 (5th Cir. 2012); United States v. Williams,
998 F.2d 258, 265-66 & n.18 (5th Cir. 1993).
      AFFIRMED.




                                       3